Title: To Thomas Jefferson from James Fanning, 25 May 1792
From: Fanning, James
To: Jefferson, Thomas


          
            Sir
            Brussels the 25th. May 1792
          
          The foregoing is Copy of a letter I made bold to write your Excellency the 15 Janu: of last year. I have not had since a line relative to the lands in question, and as I have not been honoured with your answer, convinced by experience of your goodness and inclination to oblige, and of your indulgence for one in my situation, I venture to reiterate my request to you: to point out the steps that are to be taken to secure them Lands to my son and daughter to whom I have resigned my right and title to them; at same time I pray your Excellency to pardon the liberty I take in troubling you, which I wou’d not presume to do, if I had any Correspondant on your Continent that I cou’d apply to. I desire my son (He’s in Paris) to pray the Gentleman charged with  the affairs of the united states to forward this letter, that it may be convey’d to your hands with greater Safety.
          I have waited above a year in this part of the world, in an indifferent State of health, in hopes that tranquility and order wou’d be reestablished in France, in which case my intention was then to return to that Country and dispose of my property there, but matters don’t mend there. The war they have enterred upon will probably ‘ere long bring their affairs to a decision. May the thrice happy Regions you inhabit enjoy the blessings of peace and prosper to the end of time! That every happiness may attend you & yours is the most ardent wish of him that has the honour to be with the utmost respect Sir your Excellency’s most obliged & most obedient Humble Servt.,
          
            Ja Fanning
          
        